                Case 18-01137-PGH         Doc 61    Filed 01/08/20     Page 1 of 7




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION
                                   www.flsb.uscourts.gov

In re:
                                                             CHAPTER 7
DREAM RECOVERY INTERNATIONAL, LLC                            CASE NO. 16-16068-BKC-JKO
DREAM INTERNATIONAL HOLDINGS, LLC                            CASE NO. 16-16073-BKC-JKO
FIREBIRD RENEWAL, LLC                                        CASE NO. 16-16074-BKC-JKO

         Debtors.                                            (Jointly Administered Under
                                                             16-16068-BKC-JKO)
______________________________________/

CHAD S. PAIVA, as Chapter 7 Trustee                  ADV. PROC. NO. 18-01137-BKC-JKO
for the jointly administered estates of the
Debtors, Dream Recovery International,
LLC, Dream International Holdings, LLC,
and Firebird Renewal, LLC,

         Plaintiff,
v.

CALM TRUST, LLC, a Florida limited
Liability company and MICHAEL LOHAN,
individually,

      Defendants.
______________________________________/

     PLAINTIFF, CHAD S. PAIVA, CHAPTER 7 TRUSTEE’S MOTION TO COMPEL
         DISCOVERY RESPONSES FROM DEFENDANT, MICHAEL LOHAN

         Plaintiff, Chad S. Paiva (“Plaintiff” or “Trustee”), as Chapter 7 Trustee for the Debtors,

Dream Recovery International, LLC (“DRI”), Dream International Holdings, LLC (“DIH”)

(collectively, the “Dream Debtors”) and Firebird Renewal, LLC (“Firebird”) (the “Debtors”), by

and through counsel, and pursuant to Federal Rules of Civil Procedure 34 and 37, incorporated

by Federal Rules of Bankruptcy Procedure 7034 and 7037, files this Motion to Compel

Discovery Responses From Defendant, Michael Lohan (the “Motion”) and in support thereof the

Plaintiff states, as follows:
              Case 18-01137-PGH          Doc 61     Filed 01/08/20     Page 2 of 7




       1.      On April 17, 2016 (the “Petition Date”), each of the Debtors filed voluntary

petitions for relief on behalf of their respective bankruptcy estates (the “Estates”) under Chapter

11 of the Bankruptcy Code (the “Bankruptcy Cases”).

       2.      The Bankruptcy Cases were jointly administered pursuant to this Court’s Order

dated May 6, 2016 [Main Case “MC” ECF No. 12].

       3.      On April 11, 2018, Plaintiff filed the Adversary Complaint to Avoid and Recover

Fraudulent Transfers and for Other Relief [ECF No. 1] (the “Complaint”) against the

Defendants, Michael Lohan (“Lohan” or “Defendant”) and Calm Trust, LLC (“Calm Trust”).

       4.      On April 12, 2018, the Court issued the Summons and Notice of Pretrial/Trial in

an Adversary Proceeding [ECF No. 2] (“Summons”) and Order Setting Filing and Disclosure

Requirements for Pretrial and Trial [ECF No. 3] (the “Pretrial Order”).

       5.      On June 4, 2018, Lohan filed his Motion for Extension of Time to File a

Responsive Pleading [ECF No. 6].

       6.      On June 24, 2018, Plaintiff filed the Agreed Ex Parte Motion to Continue Pretrial

Conference and Extend Related Pretrial Deadlines [ECF No. 8].

       7.      On June 25, 2018, the Court entered the Agreed Order Granting Defendant’s

Motion for Extension of Time to File a Responsive Pleading [ECF No. 9].

       8.      On June 28, 2018, the Court entered the Order Granting Agreed Ex Parte Motion

to Continue Pretrial Conference and Extend Related Pretrial Deadlines [ECF No. 11].

       9.      On July 4, 2018, Lohan filed his Answer and Affirmative Defenses [ECF No. 14].

       10.     On July 31, 2018, Plaintiff served his First Request for Production of Documents

and First Set of Interrogatories on Lohan (the “Outstanding Discovery”).




                                                2
              Case 18-01137-PGH         Doc 61     Filed 01/08/20   Page 3 of 7




       11.    Accordingly, Lohan’s discovery responses were due on or about August 30, 2018.

See Fed. R. Bank. P. 7034(b)(2)(A); 7033(b)(2).

       12.    Due to potential settlement negotiations, Plaintiff filed the Second Agreed Ex

Parte Motion to Continue Pretrial Conference and Extend Related Pretrial Deadlines [ECF No.

18], which this Court granted through its September 26, 2018 Order [ECF No. 19].

       13.    Meanwhile, on December 3, 2018, former counsel for Lohan, Elias Dsouza, Esq.

(“Attorney Dsouza”) filed his Motion to Withdraw as Counsel for Defendants and Incorporated

Memorandum of Law in Support [ECF No. 25].

       14.    On December 20, 2018, in light of the Motion to Withdraw and the Outstanding

Discovery, Plaintiff filed the Third Agreed Ex Parte Motion by Chapter 7 Trustee, Chad S.

Paiva, to Continue Pretrial Conference and Extend Related Pretrial Deadlines [ECF No. 28].

       15.    On December 21, 2018, the Court entered the Order Granting Third Agreed Ex

Parte Motion by Chapter 7 Trustee, Chad S. Paiva, to Continue the Pretrial Conference and

Extend Related Pretrial Deadlines [ECF No. 29].

       16.    On February 7, 2019, the Court entered the Order Granting Motion to Withdraw

as Counsel for Defendants [ECF No. 32] (“Order Granting Withdrawal”) and ordered Lohan and

Calm Trust to retain new counsel within twenty-one (21) days or by February 27, 2019.

Otherwise, Lohan would proceed pro se in this matter.

       17.    Moreover, on February 7, 2019, the Court also entered the Agreed Order

Granting Defendants’ Second Motion for Extension of Time to Respond to Discovery [ECF No.

33], extending the discovery deadline until March 11, 2019.

       18.    Additionally, on February 7, 2019, the Court issued a Re-Notice of Pretrial

Conference, rescheduling the pretrial conference for April 10, 2019 [ECF No. 34].




                                               3
                 Case 18-01137-PGH              Doc 61       Filed 01/08/20        Page 4 of 7




        19.      Thereafter, on March 13, 2019, Plaintiff filed the Third1 Ex Parte Motion by

Chapter 7 Trustee, Chad S. Paiva, to Continue Pretrial Conference and Extend Related Pretrial

Deadlines [ECF No. 41].

        20.      On March 15, 2019, the Court entered the Order Granting the Third Ex Parte

Motion by Chapter 7 Trustee, Chad S. Paiva, to Continue Pretrial Conference and Extend

Related Pretrial Deadlines [ECF No. 42].

        21.      On July 24, 2019, Plaintiff filed the Fifth Ex Parte Motion by Chapter 7 Trustee,

Chad S. Paiva, to Continue Pretrial Conference and Extend Related Pretrial Deadlines [ECF No.

48].

        22.      On July 25, 2019, the Court entered the Order Granting the Fifth Ex Parte Motion

by Chapter 7 Trustee, Chad S. Paiva, to Continue Pretrial Conference and Extend Related

Pretrial Deadlines [ECF No. 49].

        23.      On September 24, 2019, Plaintiff filed the Sixth Ex Parte Motion by Chapter 7

Trustee, Chad S. Paiva, to Continue Pretrial Conference and Extend Related Pretrial Deadlines

[ECF No. 52]. And, on September 26, 2019, the Court entered the Order Granting Sixth Ex

Parte Motion by Chapter 7 Trustee, Chad S. Paiva, to Continue Pretrial Conference and Extend

Related Pretrial Deadlines [ECF No. 53], wherein the pretrial conference was continued to

December 18, 2019.

        24.      On October 22, 2019, the Court entered a Re-Notice of Hearing [ECF No. 56],

rescheduling the pretrial conference to January 22, 2020 at 9:30 a.m. (the “Pretrial Conference”).

        25.      To date, no new attorney has filed an appearance on behalf Lohan in this

Adversary Proceeding nor has counsel contacted the undersigned with respect to representing the

1
  This Motion was incorrectly titled the Third Ex Parte Motion. As the original Third Ex Parte Motion was previously
filed on December 20, 2018, this Motion should have been titled the Fourth Ex Parte Motion by Chapter 7 Trustee,
Chad S. Paiva, to Continue Pretrial Conference and Extend Related Pretrial Deadlines.


                                                         4
               Case 18-01137-PGH         Doc 61      Filed 01/08/20   Page 5 of 7




Defendant in this matter. Furthermore, upon information and belief, Lohan has failed to retain

new counsel (or has not notified undersigned counsel regarding the retention of new counsel) in

accordance with the Court’s Order Granting Withdrawal, respond to Plaintiff’s discovery

requests, or request a second extension of time to do so.

       26.     Consequently, the Plaintiff will require responses to the Outstanding Discovery

and, as such, Lohan should be compelled to provide complete responses within ten (10) days

from the entry of an order granting the Motion or as provided by order of the Court.

       27.     Notwithstanding this, the undersigned counsel will attempt to contact Lohan prior

to the Pretrial Conference and hearing scheduled on the Motion, in a good faith attempt to confer

as required by Fed. R. Bank. P. 7037. Based on the foregoing, this Motion should be granted.

       WHEREFORE, Plaintiff, Chad S. Paiva, as Chapter 7 Trustee, respectfully requests the

Court enter an Order (i) granting this Motion; (ii) compelling Defendant, Michael Lohan, to

provide completely discovery responses within ten (10) days from the entry of an order granting

the Motion or as provided by order of the Court; and (iii) for any other relief the Court deems

just and proper.

Respectfully submitted: January 8, 2020.

                                             GENOVESE JOBLOVE & BATTISTA, P.A.
                                             Attorneys for the Trustee/Plaintiff
                                             200 East Broward Blvd, Suite 1110
                                             Fort Lauderdale, Florida 33301
                                             Tel: (954) 453-8000
                                             Fax: (954) 453-8010

                                             By:     /s/ Joyce A. Delgado
                                                     Glenn D. Moses, Esq.
                                                     Florida Bar No. 174556
                                                     Barry P. Gruher, Esq.
                                                     Florida Bar No. 960993
                                                     Joyce A. Delgado, Esq.
                                                     Florida Bar No. 1002228



                                                 5
              Case 18-01137-PGH        Doc 61     Filed 01/08/20    Page 6 of 7




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true copy of the foregoing Motion was served on January

8, 2020 to all registered users through the CM/ECF System as referenced on the attached service

list.

                                           By:     /s/ Joyce A. Delgado
                                                   Barry P. Gruher, Esq.
                                                   Florida Bar No. 960993
                                                   Joyce A. Delgado, Esq.
                                                   Florida Bar No. 1002228




                                              6
             Case 18-01137-PGH     Doc 61    Filed 01/08/20   Page 7 of 7




                                  SERVICE LIST

Served Via CM/ECF Notification

Barry P Gruher on behalf of Plaintiff Chad Paiva, Chapter 7 Trustee
bgruher@gjb-law.com, vlambdin@gjb-law.com;gjbecf@gjb-law.com;cesser@gjb-
law.com;chopkins@gjb-law.com


Served Via U.S. Mail


Calm Trust, LLC
c/o Michael Lohan
7701 NE Morningside Terrace
Boca Raton, FL 33487

Michael Lohan
7701 NE Morningside Terrace
Boca Raton, FL 33487




                                         7
